Citation Nr: 0840830	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the veteran is competent to handle disbursement of VA 
benefits funds.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
determined that the veteran is not competent to handle 
disbursement of funds.

In October 2006, a personal hearing was held before a 
Decision Review Officer at the Chicago, Illinois RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The Board notes that the veteran indicated in a February 2007 
statement that he would like to submit a claim for 
entitlement to special monthly compensation for aid and 
attendance.  This issue has yet to be addressed by the RO 
and, thus, must be referred back to the RO for appropriate 
adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is currently rated as incompetent for VA benefits 
purposes.  He asserts that competency status should be 
restored.  For VA purposes, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a) (2008).  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  
The veteran is service-connected for schizoaffective disorder 
and has been evaluated as 100 percent disabled, effective 
August 1, 1997.  In a November 1996 rating decision, the 
veteran was determined to be incompetent to handle 
disbursement of his VA funds.  This determination continued 
until February 2003, at which time, he was found to be 
competent.  

In March 2005, a VA physician submitted a statement 
requesting that the veteran be appointed a fiduciary for his 
finances, due to the fact that he had paranoid schizophrenia 
and was unable to manage his finances effectively.  This 
physician continued on to note that the veteran was 
exhibiting poor judgment with regards to the management of 
his money, as evidenced by his overextending of his checking 
account and maximizing out of his credit cards.  Following 
receipt of this letter, the veteran was determined to be 
incompetent to handle disbursement of funds by an August 2005 
rating decision.

The Board notes that the claims folder contains conflicting 
opinions regarding the veteran's current competency to handle 
disbursement of funds.  In addition to the March 2005 letter 
submitted by the VA physician, the claims folder also 
contains VA treatment records indicating that the veteran's 
ability to manage his money effectively was very questionable 
and that he should be appointed an institutional fiduciary.  
See VA treatment records, March 2005 and July 2005.   

Conversely, the claims folder also contains several 
statements indicating that the veteran is presently competent 
to handle disbursement of his VA funds.  In February 2004, a 
physician examining the veteran determined that he was 
generally able to function independently with some minor 
supervision and that he was capable of making personal and 
financial decisions.  See Report of Physician for the Circuit 
Court of Cook County, Illinois, February 2004.  In April 2006 
and October 2006, a private physician of neuropsychiatry 
submitted a letter indicating that the veteran was capable of 
managing his own finances.  See D.M.K., M.D., P.C. letters, 
April 2006 and October 2006.  Most recently, in September 
2008, a private doctor of osteopathy submitted a letter 
indicating that he treats the veteran and that he "has had a 
period of stability that should allow him to manage his own 
funds."  See Associated Psychiatrists of Illinois letter, 
September 2008.  No detailed rationales were offered for any 
of these opinions. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As the aforementioned opinions regarding the competency of 
the veteran do not appear to be based on review of his 
complete documented medical history, nor are they supported 
by detailed rationales, the Board finds that the issue must 
be remanded in order to schedule the veteran for a VA 
examination to clarify whether or not the veteran is 
presently competent to handle disbursement of funds.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA psychiatric examination to determine 
whether or not he is presently 
competent to handle disbursement of his 
VA funds.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  The 
examiner should specifically review the 
veteran's documented psychiatric 
history, and, in particular, previous 
opinions addressing the veteran's 
competency.  A detailed rationale for 
all opinions must be provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the November 2006 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


